Case: 19-60799     Document: 00515858403         Page: 1     Date Filed: 05/12/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                 United States Court of Appeals
                                                                          Fifth Circuit


                                  No. 19-60799                          FILED
                                                                    May 12, 2021
                                Summary Calendar
                                                                   Lyle W. Cayce
                                                                        Clerk
   Juan Evelio Ulloa-Guzman,

                                                                         Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A074 397 493


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Juan Evelio Ulloa-Guzman petitions for review of a decision of the
   Board of Immigration Appeals (BIA) denying reconsideration of its order
   vacating the grant of a motion to reopen his 1996 deportation proceeding. He
   sought reopening of his in absentia deportation order based on a claim that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60799      Document: 00515858403           Page: 2    Date Filed: 05/12/2021




                                     No. 19-60799


   he did not receive notice of the hearing due to an error in his listed address.
   We review the denial of a motion to reopen or reconsider under a highly
   deferential abuse-of-discretion standard. Lowe v. Sessions, 872 F.3d 713, 715
   (5th Cir. 2017). The BIA only abuses its discretion when its decision is
   “capricious, racially invidious, utterly without foundation in the evidence, or
   otherwise so irrational that it is arbitrary rather than the result of any
   perceptible rational approach.” Id. (internal quotation marks and citation
   omitted).
          In his petition for review, Ulloa-Guzman first argues that the
   BIA erred in concluding that the immigration judge lacked jurisdiction to
   grant his motion to reopen due to the reinstatement bar of 8 U.S.C.
   § 1231(a)(5). Because the BIA found in the alternative that Ulloa-Guzman
   was not entitled to reopening based on his failure to correct the address listed
   on the order to show cause, we decline to address this issue.
          Ulloa-Guzman also argues that the BIA abused its discretion by
   denying reconsideration based on its determination that he had an obligation
   to correct the address shown on his order to show cause, which had been
   personally served on him. In Mauricio-Benitez v. Sessions, 908 F.3d 144, 148
   (5th Cir. 2018), we rejected the argument that an alien is required only to
   alert the immigration court of a change in his address. Regardless of the
   source of the error in his listed address, we held that the alien – who had
   notice of the error upon receipt of his notice to appear – was obligated to
   correct the error and that the failure to receive notice of the hearing in such
   circumstances was not grounds to reopen or to rescind an in absentia removal
   order. Id. at 148-49. Because Ulloa-Guzman also had notice of the error in
   his listed address, but he failed to take any steps to correct it, his failure to
   receive notice of his deportation hearing is not grounds to reopen or rescind
   his in absentia removal hearing. Therefore, he has not shown that the




                                          2
Case: 19-60799        Document: 00515858403         Page: 3     Date Filed: 05/12/2021




                                     No. 19-60799


   BIA abused its discretion in denying his motion to reconsider. See Lowe,
   872 F.3d at 715.
          Finally, Ulloa-Guzman argues that the BIA abused its discretion by
   finding that he failed to show an exceptional circumstance warranting sua
   sponte reopening. Because he did not receive notice of his hearing, Ulloa-
   Guzman asserts that the entry of a deportation order, and the later
   reinstatement of that order, constitutes a gross miscarriage of justice and a
   due process violation warranting sua sponte reopening. However, this court
   does not have jurisdiction to consider the BIA’s decision to decline to
   exercise its sua sponte authority to reopen, so his petition is dismissed in part.
   See Mendias-Mendoza v. Sessions, 877 F.3d 223, 227 (5th Cir. 2017). In
   addition, the Fifth Amendment right to due process is not violated unless
   there is a deprivation of a liberty interest; however, “the failure to receive
   relief that is purely discretionary in nature does not amount to a deprivation
   of a liberty interest.” Assaad v. Ashcroft, 378 F.3d 471, 475 (5th Cir. 2004)
   (internal quotations and citation omitted). Although we have jurisdiction to
   review a constitutional claim, see Mejia v. Whitaker, 913 F.3d 482, 490 (5th
   Cir. 2019), because Ulloa-Guzman did not have a protected liberty interest
   in a motion to reopen, his due-process claim fails. See Altamirano–Lopez v.
   Gonzales, 435 F.3d 547, 550 (5th Cir. 2006).
          Accordingly, Ulloa-Guzman’s petition for review is DENIED in part
   and DISMISSED in part for lack of jurisdiction.




                                           3